DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are generic to the following disclosed patentably distinct species: 
Bone nail embodiments: 
Species I (Figs. 5-7): This embodiment is a bone nail with an adjustable size.
Species II (Figs. 10-14): This embodiment is a bone nail with an adjustable size and a curved distal tip.
Species III (Figs. 15-22): This embodiment is a bone nail with an adjustable size, a curved distal tip, and multiple screws in said distal tip.
Species IV (Figs. 23-29): This embodiment is a bone nail with an adjustable size and a wide slot running perpendicular the longitudinal axis to allow for sliding of the nail relative to the bone.
Species V (Fig. 32): This embodiment is a bone nail with an adjustable size and a wide slot running parallel to the longitudinal axis to allow for sliding of the nail relative to the bone.

Species VI (Figs. 43-44): This embodiment is a bone nail with adjustable size, wherein the distal tip is configured to rotate in a twisting motion to close a bone wedge gap.
Species VII (Figs. 45-46): This embodiment is a bone nail with adjustable size, wherein the distal tip is configured to rotate on a hinge pin to close a bone wedge gap.
External tool embodiments:
Species I (Figs. 8-9): This embodiment shows an external adjustment device.

Hole embodiments:
Species I (Figs. 13-14): This embodiment is a screw hole tapered outwards and centered perpendicular to the longitudinal axis of the rod.
Species II (Figs. 33-34): This embodiment is a screw hole tapered outwards and not centered perpendicular to the longitudinal axis of the rod.
Species III (Figs. 38-39): This embodiment is a screw hole formed as a slot along which the nail can slide relative to the screw.
Species IV (Fig. 40): This embodiment is a screw hole which is threaded for a threaded screw to pass through.
Species V (Figs. 41-42): This embodiment is a screw hole formed as a curved slot along which the nail can slide relative to the screw.
Species VI (Figs. 51-53): This embodiment is a screw hole formed such that the distal side is substantially flat and the proximal side is formed with a central apex and a taper on either side leading up to it.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773